TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00488-CR



                            Jasmine Shante Quattlebaum, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 68323, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant Jasmine Shante Quattlebaum pleaded guilty to the offense of deadly

conduct and the district court placed her on deferred-adjudication community supervision for a

period of three years. Subsequently, the State filed a motion to proceed with an adjudication of guilt.

Quattlebaum pleaded true to the allegations in the motion to adjudicate and was sentenced to four

years’ imprisonment. This appeal followed.

               The rules of appellate procedure provide, “The trial court shall enter a certification

of the defendant’s right of appeal each time it enters a judgment of guilt or other appealable order.”

Tex. R. App. P. 25.2(a)(2). We are required “to examine a certification for defectiveness, and to use

Rules 37.1 and 34.5(c) to obtain another certification, whenever appropriate.” Dears v. State,

154 S.W.3d 610, 614 (Tex. Crim. App. 2005) (citing Tex. R. App. P. 37.1, 34.5(c)). A defective
certification is one “which is correct in form but which, when compared with the record before the

court, proves to be inaccurate.” Id.

                The certification in this cause indicates that this is a plea-bargain case and the

defendant has no right of appeal. This certification does not appear to conform to the record. A

plea-bargain case is defined as one in which a defendant’s plea was guilty or nolo contendere and

the punishment did not exceed the punishment recommended by the prosecutor and agreed to by the

defendant. Tex. R. App. P. 25.2(a)(2). Here, Quattlebaum did not plead guilty or nolo contendere.

Instead, she pleaded true to the allegations in the State’s motion to adjudicate. See Hargesheimer

v. State, 182 S.W.3d 906, 909-10 (Tex. Crim. App. 2006) (holding that case in which defendant

pleads true to allegations in motion to adjudicate is not considered plea-bargain case for purposes

of Rule 25.2(a)(2)); see also Dears, 154 S.W.3d at 613 (“[Rule 25.2(a)(2)] refers only to plea

bargains with regard to guilty pleas, not pleas of true on revocation motions.”).

                In light of the apparent discrepancy between the certification and the record, we

abate the appeal and remand the cause to the district court for entry of an amended certification

addressing Quattlebaum’s right of appeal from the judgment adjudicating guilt. Once entered, the

certification shall be included in a supplemental clerk’s record and filed with this Court no later than

October 19, 2015.



Before Justices Puryear, Goodwin, and Bourland

Abated and Remanded

Filed: October 2, 2015

Do Not Publish


                                                   2